Citation Nr: 0622310	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  99-20 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a disability of the 
scrotum, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for prostatitis, 
claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for rhinitis, claimed 
as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.

5.  Entitlement to service connection for chronic fatigue, 
claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for a nerve condition 
and muscle twitching, claimed as due to an undiagnosed 
illness.

7.  Entitlement to service connection for a psychiatric 
disability, claimed as due to an undiagnosed illness.

8.  Entitlement to service connection for a skin rash, 
claimed as due to an undiagnosed illness.

9.  Entitlement to service connection for joint and muscle 
pain, claimed as due to an undiagnosed illness.

10.  Entitlement to an increased rating for low back strain 
and degenerative disc disease with canal stenosis L3-4 and 
L4-5, currently evaluated as 40 percent disabling.

11.  Entitlement to service connection for a disability 
manifested by digestive problems, claimed as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1987 until 
December 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.

Since the April 1998 rating action the claims folder has been 
transferred to the RO in Huntington, West Virginia.

It is observed that the veteran, in his August 1999 
substantive appeal, had requested a hearing before a Veterans 
Law Judge sitting at the RO.  However, in correspondence 
dated in March 2004, the veteran withdrew his request for a 
hearing.

The issue of entitlement to service connection for a 
disability manifested by digestive problems, claimed as due 
to an undiagnosed illness is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate a current 
disability of the scrotum.

2.  The competent evidence does not demonstrate a current 
disability of prostatitis.

3.  The competent evidence does not demonstrate a current 
disability of rhinitis or any unexplained chronic-symptom 
illness of the sinuses or respiratory system.

4.  The competent evidence does not demonstrate a current 
chronic headache disability or any unexplained chronic-
symptom illness manifested by headaches.

5.  The competent evidence does not demonstrate a current 
disability manifested by chronic fatigue.

6.  The competent evidence reveals some neurologic symptoms 
of the left upper extremity, attributable to a nonservice-
connected cervical spine injury and not to any  unexplained 
chronic -symptom illness manifested by neurologic deficit 
and/or muscle twitching.

7.  The competent evidence reveals a current diagnosis of 
panic disorder without agoraphobia and dysthymia, which has 
not been shown to causally related to active service.  

8.  The competent evidence reveals an eczema-like skin rash 
that has not been shown to causally relate to active service.  

9.  The competent evidence reveals diagnoses of sciatica, 
left foot metatarsalgia, left knee tendonitis, and right 
shoulder impingement syndrome, which have not been shown to 
causally related to active service.  

10.  Throughout the rating period on appeal, the veteran's 
low back strain and degenerative disc disease with canal 
stenosis at L3-4 and L4-5 has been manifested by complaints 
of pain, productive of no more than moderate limitation of 
motion and no more than mild neurologic impairment.  


CONCLUSIONS OF LAW

1.  A disability of the scrotum, to include as manifested by 
a cyst, was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.317, 
3.159, 3.303 (2005).

2.  Prostatitis was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.317, 3.159, 3.303 (2005).

3.  Rhinitis was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.317, 3.159, 3.303 (2005).

4.  A disability manifested by headaches was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.317, 3.159, 3.303 (2005).

5.  A disability manifested by chronic fatigue was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.317, 3.159, 
3.303 (2005).

6.  A chronic nerve disability, to include muscle twitching, 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.317, 
3.159, 3.303 (2005).

7.  A chronic psychiatric disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.317, 3.159, 3.303 (2005).

8.  A skin rash was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.317, 3.159, 3.303 (2005).

9.  A disability manifested by joint and muscle pain was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.317, 3.159, 
3.303 (2005).

10.  The criteria for entitlement to an evaluation in excess 
of 40 percent for orthopedic manifestations of low back 
strain and degenerative disc disease with canal stenosis, L3-
4 and L4-5, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior 
to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as in effect prior to, and from, September 23, 2002 
through September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237, 5242, 5243 (2005).

11.  The criteria for a separate 10 percent evaluation for 
neurologic manifestations of low back strain and degenerative 
disc disease with canal stenosis L3-4 and L4-5, from 
September 23, 2002, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002), 
4.124a, Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a June 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims and of his and VA's respective duties for obtaining 
evidence.  

The June 2004 notice letter failed to inform the veteran that 
a disability rating would be assigned in the event of award 
of the benefits sought.  However, as service connection for 
these disabilities is denied in the instant decision, the 
failure to provide such notice does not prejudice the 
veteran.  

While the above notice did not contain the diagnostic 
criteria pertinent to the veteran's claim of entitlement to a 
higher rating for his service-connected lumbar spine 
disability, such criteria were set forth in a supplemental 
statement of the case dated in December 2003 and a rating 
decision issued in November 2005.  Those documents apprised 
the veteran of diagnostic code revisions that took effect 
during the pendency of the appeal.  As such, the absence of 
notice about rating criteria in the VCAA letter does not 
prejudice the veteran here.

Finally, the June 2004 notice letter did not advise the 
veteran that an effective date would be assigned in the event 
of award of any benefit sought.  However, the instant 
decision denies the veteran's increased rating and service 
connection claims.  Therefore, no effective date will be 
assigned.  As such, there can be no possibility of any 
prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  In addition, a June 2002 Supplemental 
Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder.  
The Board has carefully reviewed such  statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection

The veteran is claiming entitlement to service connection for 
a cyst of the scrotum, prostatitis, rhinitis, headaches, a 
nerve condition and muscle twitching, chronic fatigue, a 
psychiatric disability, a skin rash, joint and muscle pain, 
and a disability manifested by digestive problems.  
Specifically, he contends that all of these disabilities are 
the result of an undiagnosed illness incurred during service 
in the Persian Gulf.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted during active duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Additionally, a Persian Gulf veteran shall be service-
connected for objective indications of chronic disability 
resulting from an illness manifested by one or more 
presumptive signs or symptoms that began during active 
military service and cannot be attributed to any known 
clinical diagnosis.  See 38 C.F.R. § 3.317.  A Persian Gulf 
veteran is a veteran who had active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  See 38 C.F.R. § 3.317(d)(1).

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  In addition, signs or symptoms which 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to the following: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317).

As noted above, the first question to consider in evaluating 
a service connection claim is whether the evidence 
establishes a current disability.  In the present case, the 
competent evidence fails to indicate any diagnoses, or 
objective indications of a qualifying chronic disability, 
pertaining to a scrotum cyst, prostatitis, rhinitis, 
headaches or chronic fatigue.  With respect to the scrotum, 
the veteran's September 1996 Persian Gulf examination did 
reveal a small cyst about the size of a soy bean.  However, 
there was no symptomatology associated with such cyst.  To 
the contrary, it was movable and nontender.  Subsequent 
clinical records fail to show complaints or treatment for 
such cyst and, upon VA examination in March 2005, the veteran 
denied any current conditions of the scrotum.  Objective 
findings were normal at that time.   

Regarding the veteran's prostatitis claim, this disability 
was indicated upon VA Persian Gulf examination in September 
1996.  VA outpatient treatment records in 1997 continue to 
reveal care for that disability.  However, no subsequent 
diagnoses of prostatitis are of record.  Indeed, a June 1999 
VA outpatient treatment report indicated that his prostate 
symptoms had improved.  Moreover, while a June 2002 VA 
clinical record showed a slightly tender prostate, no 
diagnosis of prostatitis was rendered.  Recent VA examination 
in March 2005 revealed that the veteran did not currently 
have prostatitis.  Urinalysis was normal at that time.  Thus, 
there is no current diagnosis and no persistent objective 
indications of a qualifying chronic disability under 
38 C.F.R. § 3.317.  

With respect to the rhinitis claim, the September 1996 
Persian Gulf examination included a diagnosis of "history of 
rhinitis, perennial."  However, subsequent treatment records 
do not reveal chronic rhinitis or any qualifying chronic 
sinus disability as contemplated under 38 C.F.R. § 3.317.  In 
so finding, the Board acknowledges a June 1999 VA outpatient 
treatment report showing seasonal nose throat and sinus 
symptoms.  An April 2001 VA record also showed complaints of 
cold symptoms for three days.  However, rhinitis, or any 
other chronic disability of the sinuses was not diagnosed.  
Moreover, the objective evidence fails to indicate 
respiratory signs or symptoms that could be interpreted as 
manifestations of an undiagnosed illness under 38 C.F.R. 
§ 3.317.  To the contrary, pulmonary function studies in 
April 2000 were normal.  Moreover, upon VA examination in 
March 2005, the veteran's lungs were clear to auscultation in 
all fields.  There was no evidence of wheeze or rhonchi and 
no dyspnea on exertion.   

Regarding the veteran's headache claim, the September 1996 
Persian Gulf examination contained a diagnosis of anxiety 
depression with recurrent headaches.  However, no subsequent 
clinical records show any complaints of, or treatment for, 
headaches.  Indeed, the veteran denied chronic headaches upon 
VA examination in March 2005.  As such, there are no signs 
and symptoms which could be construed as manifestations of an 
undiagnosed illness under 38 C.F.R. § 3.317.  

Finally, with respect to the veteran's chronic fatigue claim, 
the VA examiner in March 2005 stated that the veteran did not 
describe the symptoms of chronic fatigue and did not meet any 
of the clinical definitions of that disease.  

Based on the above, the competent evidence fails to 
demonstrate current diagnoses, or objective findings 
demonstrating a qualifying chronic disability, with respect 
to the veteran's cyst of the scrotum, prostatitis, rhinitis, 
headaches or chronic fatigue.  In this regard, the law is 
clear that in the absence of a current disability, VA 
benefits cannot be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); and Chelte v. Brown, 10 Vet. App. 268 (1997).  
Therefore, the veteran's claim of entitlement to service 
connection for a disability of the scrotum, prostatitis, 
rhinitis, headaches and chronic fatigue must fail.    

The Board will now consider the remaining disabilities 
claimed by the veteran.  In this vein, it is noted that the 
competent evidence of record does reveal neurologic pathology 
in the left upper extremity, as well as a psychiatric 
disability, a skin rash, and a disability manifested by joint 
and muscle pain.

With respect to the veteran's claim of entitlement to service 
connection for a nerve condition and muscle twitching, it is 
acknowledged that the March 2005 VA examination reveals 
positive Phalen's and Tinel's sign, with mild tingling in the 
left forearm.  However, such evidence does not here 
constitute neurologic signs or symptoms indicative of an 
undiagnosed illness under 38 C.F.R. § 3.317.  Indeed, the VA 
examiner in March 2005 stated that the veteran's neurologic 
symptoms in the upper extremity were attributable to his 
cervical spine disability and were not the result of an 
undiagnosed illness.  In this vein, the presumption afforded 
under 38 C.F.R. § 3.317 does not apply where there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active duty in the Southwest Asia theater of 
operations.  See 38 C.F.R. § 3.317(c)(1).  Moreover, service 
connection on a direct basis is also precluded because the 
claims file does not contain evidence to show that a 
neurologic disability was incurred in active service.  
Indeed, while in-service treatment records dated in 1991 do 
reflect care for paresthesias of the left forearm, the VA 
examiner in March 2005 explained that such neurologic 
problems are the result of a nonservice-connected cervical 
spine disability.  As this finding was made by a VA examiner 
following a review of the veteran's claims folder and after a 
thorough examination of the veteran, it is found to be highly 
probative.  Similarly, VA examination in April 2005 revealed 
some neurologic symptoms of the lower extremities associated 
with the veteran's service-connected lumbar spine disability.  
Again, there is no competent opinion relating such symptoms 
to the veteran's active duty.

Regarding the veteran's claim of entitlement to service 
connection for a psychiatric disability, VA examination in 
March 2005 reveals a diagnoses of panic disorder without 
agoraphobia and dysthymia.  As his psychiatric symptoms are 
attributable to known clinical diagnoses, presumptive service 
connection under 38 C.F.R. § 3.317 is not possible here.  
Moreover, service connection is not permissible on a direct 
basis.  Indeed, the veteran's enlistment examination in 
November 1987 showed normal psychiatric findings and he 
denied depression, excessive worry and other nervous trouble 
in a report of medical history completed at that time.  The 
service records reveal no psychiatric treatment and, although 
the veteran did report depression at his November 1991 
separation examination, objective examination was normal and 
there is no documentation of post-service treatment or 
complaints until 1996, five years later.  

The Board does acknowledge the May 2005 VA psychiatric 
examination in which the VA examiner stated that the 
veteran's military service was one of several factors which 
intensified the veteran's psychiatric disability.  However, 
as noted above, the veteran's entrance examination was 
negative for any psychiatric problems.  In this regard, a 
veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111.  This 
presumption can be rebutted by clear and unmistakable 
evidence that such a disability existed prior to service and 
was not aggravated by service.  See 38 U.S.C.A. § 1111.  

Here the veteran is afforded a presumption of soundness as to 
his psychiatric disability, based on the absence of defects 
noted upon enlistment.  Moreover, while the veteran indicated 
at his May 2005 VA examination that he may have had anxiety 
attacks as early as high school, prior to service, there is 
no clear and unmistakable evidence showing a preexisting 
condition such as to rebut the presumption.

Based on the above, the veteran is presumed to have been in 
sound condition as to his mental health upon entry to active 
duty in 1987.  As such, the issue for consideration is 
whether a psychiatric disability was incurred, rather than 
aggravated, in active service.  Therefore, the VA examiner's 
May 2005 statements that the veteran's psychiatric disability 
may have been aggravated in service cannot serve as a basis 
for a grant of service connection here.  Moreover, as 
explained above, the overall evidence does not support a 
finding that the veteran's current psychiatric disabilities 
were incurred in service.

The Board will now address the veteran's claim of entitlement 
to service connection for a skin rash.  As the March 2005 VA 
examination revealed an intermittent self-limiting rash, best 
described as nummular eczema, a current diagnosis is 
established.  However, presumptive service connection under 
38 C.F.R. § 3.317 is not appropriate here.  Indeed, the VA 
examiner in March 2005 expressly noted that there was no 
evidence of a skin condition related to an undiagnosed 
illness.  This competent finding constitutes affirmative 
evidence under 38 C.F.R. § 3.317(c)(1) that an undiagnosed 
illness was not incurred during active duty in the Southwest 
Asia theater of operations.  Because the opinion was provided 
by a VA examiner after a review of the claims file and 
following an objective examination of the veteran, it is 
found to be highly probative.  

Service connection on a direct basis for a skin disability is 
also precluded because the claims file does not contain 
evidence to show that such disability was incurred in active 
service.  Indeed, the service medical records are silent as 
to any complaints or treatment for a skin rash.  The 
veteran's November 1987 and November 1991 enlistment and 
discharge examinations show no findings of skin rash and the 
veteran denied skin diseases in report of medical history 
completed on those occasions.  Furthermore, the post-service 
evidence reveals normal dermatologic findings at the time of 
the veteran's Persian Gulf examination in September 1996.  In 
fact, no skin complaints (other than references to a keloid 
of the left earlobe, which is not presently on appeal) are 
documented until the veteran's March 2005 VA examination, at 
which time he explained that lesions appeared occasionally 
and resolved without treatment.  The VA examiner expressed 
his opinion that such skin disability was not causally 
related to the veteran's active service.  

With respect to the veteran's claim of entitlement to service 
connection for joint and muscle pain, the Board acknowledges 
diagnoses of fibromyalgia rendered throughout the VA 
outpatient treatment reports.  The Board also recognizes the 
veteran's complaints of pain in the low back, right shoulder, 
knees, ankles and feet, raised at his March 2005 VA 
examination.  However, the VA examiner at that time explained 
that the veteran did not have a sufficient number of tender 
trigger points, which was one of the two major criteria of 
the American College of Rheumatology for classification of 
fibromyalgia.  The veteran did meet the other major 
criterion, that of bilateral body pain with axial skeletal 
pain.  However, the examiner commented that the pain sites 
were related to evidence of degenerative arthritis and soft 
tissue rheumatism in the lumbar spine, knees and right 
shoulder.  

Based on the above, the overall weight of the competent 
evidence shows that the veteran does not have fibromyalgia.  
Indeed, the VA examiner's findings in March 2005 were made 
following a review of the claims file and following an 
objective examination.  Moreover, the VA examiner provided a 
clear rationale in support of his conclusions.  For these 
reasons, his findings are deemed to be highly probative.  

For the foregoing reasons, the competent evidence does not 
establish fibromyalgia.  Moreover, there is no demonstration 
of any other undiagnosed illness of the muscles or joints 
such as to warrant presumptive service connection under 
38 C.F.R. § 3.317.  Rather, the evidence shows that the 
veteran's pain complaints are attributable to known clinical 
diagnoses of degenerative arthritis and soft tissue 
rheumatism.  The September 1996 Persian Gulf examination also 
shows diagnoses of arthralgia and myalgia, other known 
clinical diagnoses.  Likewise, a September 1997 VA outpatient 
treatment report shows a diagnosis of left knee tendonitis 
and a June 1999 VA outpatient treatment record shows an 
impression of right shoulder impingement syndrome by history.

Considering the propriety of granting service connection for 
a disability manifested by joint and muscle pain on a direct 
basis, the Board acknowledges in-service complaints of body 
aches in February 1988.  The veteran further reported pain 
about the right knee, low back, and down his legs.  It is 
also acknowledged that the veteran reported swollen or 
painful joints on a report of medical history completed at 
the time of his separation examination in November 1991.  

The Board finds that, despite the above, a chronic disability 
manifested by joint and muscle pain was not incurred during 
active service.  Rather, the competent evidence supports the 
finding that the veteran's in-service complaints were 
symptoms of other orthopedic problems.  For example, a July 
1988 in-service medical record contains a diagnosis of left 
foot metatarsalgia.  Moreover, other in-service records 
support the finding that the veteran's knee and lower 
extremity complaints were attributable to a low back 
disability for which the veteran is now service-connected.  
Indeed, a November 1991 in-service treatment report contained 
a finding of probable sciatica in response to the veteran's 
complaints of knee and leg pain.  A post-service VA 
examination in August 2003 again indicated that the veteran's 
pain complaints were likely due to sciatica in association 
with his service-connected low back strain.  

Even if the veteran's in-service complaints of joint and 
muscle pain could be construed as a disability 
distinguishable from the veteran's other orthopedic 
diagnoses, a grant of direct service connection is not 
justified here because the evidence of record does not 
demonstrate continuity of symptomatology from which to 
conclude that a chronic disability was incurred in service.  
Indeed, following separation in 1991, there is no 
documentation of complaints or treatment for joint pain until 
the September 1996 Persian Gulf examination.  Hence, 
arthritis and/or rheumatoid arthritis were initially 
demonstrated years after service, and in the absence of 
demonstration of continuity of symptomatology, too remote 
from service to be reasonably related thereto.  Moreover, no 
competent evidence causally relates disability manifested by 
joint or muscle pain, to include arthritis and/or rheumatoid 
arthritis, to the veteran's active duty.  

In conclusion, the evidence fails to support the veteran's 
claims of entitlement to service connection for a cyst of the 
scrotum, prostatitis, rhinitis, headaches, a nerve condition 
and muscle twitching, chronic fatigue, a psychiatric 
disability, a skin rash, and a disability manifested by joint 
and muscle pain.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Increased rating 

Throughout the rating period on appeal, the veteran is 
assigned a 40 percent evaluation for low back strain and 
degenerative disc disease with canal stenosis L3-4 and L4-5.

At the outset, it is observed that the schedular criteria for 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

The Board will first consider whether the schedular criteria 
in effect prior to September 26, 2003, serve as a basis for 
an increased rating here.  In this vein, it is noted that 
Diagnostic Code 5292, concerning limitation of motion of the 
lumbar spine, provides a maximum benefit of 40 percent.  
Thus, an increased rating is not possible under that Code 
section.  Similarly, Diagnostic Code 5295, pertaining to 
lumbosacral strain, also affords a maximum rating of 40 
percent.  

Under Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome, as in effect prior to September 23, 2002, a 60 
percent rating is warranted for pronounced impairment, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. 

The Board has reviewed the evidence of record and concludes 
that, for the period in question, the veteran's disability 
picture does not most nearly approximate the next-higher 60 
percent evaluation under the old version of Diagnostic Code 
5293.  In so finding, the Board points to a VA examination 
report in February 1992 which revealed that patellar and 
Achilles' reflexes were present and symmetrical, though 
sluggish.  The veteran could straight leg raise to 90 degrees 
bilaterally without pain.  Sensation and motor strength were 
normal.  Moreover, upon subsequent VA examination in January 
1998, straight leg raise tests were full and Lasegue's test 
was negative.  Knee and ankle jerks were brief and equal, 
without evidence of foot drop.  While that examination did 
reveal minimal dull response to pin prick stimulation at the 
posterior aspect of the right thigh and calf, such has been 
contemplated in the 40 percent rating currently assigned for 
the period in question.  

In sum, the veteran's disability picture does not most nearly 
approximate the 60 percent criteria under the old version of 
Diagnostic Code 5293.  Therefore, the veteran is not entitled 
to a rating in excess of 40 percent under the schedular 
criteria for disabilities of the spine as in effect prior to 
September 23, 2002.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, for the period from 
September 23, 2002 to September 25, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  The next-higher 60 percent disability rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  Therefore, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 to 
September 25, 2003, cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's low back strain and 
degenerative disc disease with canal stenosis L3-4 and L4-5.  
As noted above, one relevant Diagnostic Code for 
consideration in this regard is Diagnostic Code 5292, 
concerning limitation of motion of the lumbar spine.  
Under that Code section, a 10 percent evaluation applies for 
slight limitation of the lumbar spine.  A 20 percent 
evaluation is warranted where the evidence demonstrates 
moderate limitation of motion.  Finally, where the evidence 
shows severe limitation of lumbar motion, a 40 percent 
evaluation is warranted.  

In the present case, the evidence supports a finding of 
moderate limitation of motion.  Indeed, while VA examination 
in August 2003 showed that the veteran could flex to 90 
degrees, side bend to 25 degrees and shoulder rotate 90 
degrees bilaterally.  However, in evaluating limitation of 
motion, the Board must also consider additional functional 
limitation due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Here, pain on flexion was objectively demonstrated at the 
August 2003 VA examination.  Straight leg raise also caused 
pain, especially on the right.  He was also unable to rise up 
on his right tiptoes.  Therefore, given these functional 
impediments, the orthopedic manifestations of the veteran's 
low back disability are most nearly approximated by a 20 
percent evaluation.  Given the range of motion findings 
discussed above, and given the fact that there was no 
significant percussive tenderness of the lumbar spine, the 
next-higher 40 percent rating under Diagnostic Code 5292 is 
not for application.

As the medical evidence does not demonstrate functional 
impairment comparable to ankylosis, even with consideration 
of additional functional impairment due to pain, Diagnostic 
Codes 5286 and 5289 are not for application.  Moreover, as 
the spine showed no scoliosis, the veteran's disability 
picture is not consistent with a 40 percent rating under 
Diagnostic Code 5295, which requires a demonstration of 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Significantly, however, a 40 percent evaluation has 
been assigned for lumbosacral strain throughout the rating 
period on appeal.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected chronic lumbosacral strain with degenerative disc 
disease and radiculopathy.  

In evaluating disability of the lumbar spine the present 
case, the relevant neurological findings relate to the lower 
extremities.  Thus, diagnostic codes 8520-8530 are 
potentially applicable.  

In the present case, VA examination in August 2003 showed 
normal deep tendon reflexes at the knees and ankles.  There 
was no weakness of the dorsi or plantar flexors of the left 
foot.  There was questionable weakness with regard to right 
foot plantar flexion.  There was no sensory deprivation.  

The Board finds that the medical evidence detailed above 
warrants a finding of mild neurological manifestations of the 
veteran's service-connected low back strain and degenerative 
disc disease with canal stenosis L3-4 and L4-5.  The evidence 
is not found to demonstrate moderate neurological deficit.   
Indeed, straight leg raise in August 2003 was negative 
bilaterally and there was no sensory deprivation of the lower 
extremities.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 10 percent rating for mild disability is afforded 
under Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant Code sections provide only a 
noncompensable evaluation.  Thus, the veteran is entitled to 
a 10 percent rating under Diagnostic Code 8520, 8521, 8524, 
8525 or 8526 for the neurologic manifestations of the 
disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's low 
back strain and degenerative disc disease with canal stenosis 
L3-4 and L4-5.  It has been determined that the veteran is 
entitled to a 40 percent rating under Diagnostic Code 5295 
for his orthopedic manifestations, and that he is entitled to 
a 10 percent evaluation under Diagnostic Code 8520, 8521, 
8524, 8525 or 8526 for the neurologic manifestations.  Those 
separate orthopedic manifestation and neurologic 
manifestation ratings must now be combined under 38 C.F.R. 
§ 4.25, along with all other service-connected disabilities.  
However, in the present case, the veteran has no other 
compensable evaluations.  

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 40 percent (orthopedic 
manifestations of his low back disability), and 10 percent 
(neurological manifestations of his low back disability), a 
combined evaluation of 50 percent is derived.  This combined 
rating is greater than the combined 40 percent evaluation 
rating currently in effect for this period.  As such, 
separate evaluations for the orthopedic and neurologic 
manifestations of the veteran's low back strain and 
degenerative disc disease with canal stenosis L3-4 and L4-5 
are for application, effective from September 23, 2002. 

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2005).  Under 
these relevant provisions, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
for lumbosacral strain; Diagnostic Code 5242 for degenerative 
arthritis of the spine; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 40 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5242, and 5243.  Indeed, a finding 
of ankylosis of the lumbar spine, or disability comparable 
therewith, is required in order for the veteran to qualify 
for the next-higher 50 percent evaluation under the General 
Rating Formula for Disabilities of the Spine.  Such has not 
been demonstrated by the April 2005 VA spine examination, or 
by any other competent evidence during the period in 
question.  Thus, based on the analysis of those criteria set 
forth above, the veteran remains entitled to no more than a 
40 percent evaluation for the orthopedic manifestations of 
his service-connected low back strain and degenerative disc 
disease with canal stenosis L3-4 and L4-5.  

In reaching the above conclusion, the Board has again 
considered additional functional limitation due to factors 
such as pain and weakness.  In this vein, the veteran's 
complaints of chronic numbing pain are recognized.  Indeed, 
at his April 2005 VA examination, the veteran rated his low 
back pain as 7-8 out of 10 on bad days, with associated 
stiffness which prevented him from bending, twisting or 
moving fluidly.  He reported that he experienced bad days 
with respect to his back about 70 percent of the time.  On 
such days he had difficulty walking 150 feet without pain 
medications.  

While acknowledging the above pain complaints, the Board 
nevertheless finds that they have been appropriately 
contemplated in the assignment of a 40 percent evaluation 
under the General Rating Formula.  Again, there is no showing 
of functional limitation analogous to ankylosis such as to 
justify the next-higher 50 percent rating.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code. Thus, the 10 percent separate 
rating established beginning September 23, 2002, remains 
intact. For the reasons already discussed, the evidence fails 
to support a rating in excess of that amount for the 
veteran's neurologic manifestations of his back disability.

In conclusion, the 50 percent combined rating for the 
veteran's low back disability, in effect from September 23, 
2002, is found to be appropriate and there is no basis for a 
higher evaluation.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

Service connection for a disability of the scrotum is denied.

Service connection for prostatitis is denied.

Service connection for rhinitis is denied

Service connection for headaches is denied.

Service connection for chronic fatigue is denied.

Service connection for a nerve condition and muscle twitching 
is denied.

Service connection for a psychiatric disability is denied.

Service connection for a skin rash is denied.

Service connection for joint and muscle pain is denied.

Entitlement to a rating in excess of 40 percent for 
orthopedic manifestations of low back strain and degenerative 
disc disease with canal stenosis L3-4 and L4-5 is denied.

Entitlement to a separate 10 percent rating for neurologic 
manifestations of low back strain and degenerative disc 
disease with canal stenosis L3-4 and L4-5 is granted, subject 
to the applicable law and regulations governing the award of 
monetary benefits.


REMAND

With respect to the veteran's claim of entitlement to service 
connection for a disability manifested by digestive problems, 
it is determined that additional development is required.  
Indeed, the competent evidence of record reveals assessments 
of irritable bowel syndrome in 2001 and 2002, with no further 
diagnoses after that time.  The March 2005 VA examination 
indicated symptoms of periodic indigestion when eating spicy 
foods or when eating late at night.  Moreover, the VA 
examiner stated that such symptoms were likely caused by the 
veteran's use of non-steroidal anti-inflammatory drugs 
(NSAIDS).  

Because the April 2005 VA spine examination reveals that the 
veteran is taking Bayer Back and Body medicine, an NSAID, for 
his lumbar spine disability, an award of secondary service 
connection may be appropriate here.  Such issue is 
inextricably intertwined with the issue on appeal, but has 
not been adjudicated by the RO.  However, in order for such a 
grant to be justified, clarification is necessary as to 
whether the veteran has a current chronic digestive 
disability.  At present, it is not possible to determine from 
the evidence of record whether the symptoms described in the 
March 2005 VA examination represent a continuation of the 
irritable bowel syndrome diagnosed a few years earlier, or 
whether each finding of digestive problems represents acute 
and transient conditions.  Indeed, the Board must cite to 
competent evidence of record to support our conclusions. See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA examiner to review 
the claims file and provide an opinion as 
to whether the veteran has a current 
chronic disability manifested by 
digestive problems.  Such opinion should 
be supported by a clear rationale 
consistent with the evidence of record.  
Moreover, the examiner should also 
elaborate as to whether the NSAIDs, or 
any other medications taken for the 
service-connected lumbar spine disability 
at least as likely as not cause, or 
chronically aggravate, the current 
digestive disability.  If such opinion is 
not in agreement with that expressed in 
the March 2005 VA examination report, the 
reasons for such disagreement must be 
fully explained.   

2.  Upon completion of the above, 
readjudicate the issue on appeal, as well 
as the inextricably intertwined issue of 
whether service connection may be granted 
for a digestive disability as secondarily 
due to the service-connected back 
disability.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


